                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVSION


KAYE FINANCIAL                                 2:17-CV-12427-TGB
CORPORATION,


                  Plaintiff,
                                         ORDER GRANTING IN PART
                                          AND DENYING IN PART
                                          DEFENDANTS' SECOND
      vs.
                                        MOTION TO DISMISS (DKT. 15)

TICOR TITLE AGENCY OF
ARIZONA, INC., FIDELITY
NATIONAL TITLE COMPANY,
LLC,


                  Defendants.


     This matter is before the Court on Defendants’ second motion to

dismiss (Dkt. 15). Plaintiff filed a response (Dkt. 17) and Defendant filed

a reply (Dkt. 19). The Court held a hearing on Defendants’ motion on

September 17, 2018. For the reasons stated on the record during the

hearing, Defendants’ motion is GRANTED IN PART and DENIED IN

PART.
     Specifically, Plaintiff's breach of contract indemnification claim

(Count 1) can proceed, as it is not time barred. Plaintiff's tort related

claims (Counts 2 through 6) are dismissed without prejudice.

Defendants’ argument regarding dismissing the allegedly improperly

named defendant, Fidelity National Title Company, and argument to

change the name of Ticor Title Agency of Arizona Inc. are denied without

prejudice. Defendants may renew those arguments at the conclusion of

discovery, but the Court encourages the parties to reach a mutual

agreement on the correct names of the defendants. Finally, Plaintiff’s

claim to recover attorney’s fees is dismissed.

     SO ORDERED.

     DATED this 4th day of June, 2018.


                                  BY THE COURT:


                                  s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE

Dated: October 29, 2018




                                    2
                       Certificate of Service
      I hereby certify that this Order was electronically submitted on
October 29, 2018, using the CM/ECF system, which will send notification
to each party.


                                      s/A. Chubb
                                      Case Manager




                                  3
